UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 GREGORY BARTKO,

         Plaintiff,
                   v.                                      Civil Action No. 17-781 (JEB)
 UNITED STATES DEPARTMENT OF
 JUSTICE, et al.,

         Defendants.


                                  MEMORANDUM OPINION

       This case is the latest chapter in the ongoing saga between pro se Plaintiff Gregory

Bartko and various agencies of the federal government. Bartko seeks the disclosure of records

under the Freedom of Information Act to illuminate alleged prosecutorial misconduct connected

to his conviction for fraud in the Eastern District of North Carolina. This particular suit concerns

FOIA requests that he submitted to Defendants Executive Office for U.S. Attorneys and U.S.

Bureau of Prisons. Defendants now move for summary judgement as to the adequacy of their

searches and the withholding of responsive documents pursuant to several FOIA exemptions.

Finding discrepancies in EOUSA’s search — Bartko now concedes the adequacy of BOP’s

search — but sufficient justification for the withholdings, the Court will grant in part and deny in

part the Motion.

I.     Background

       This Court is no stranger to Bartko and his FOIA pursuits. See, e.g., Bartko v. U.S. Dep’t

of Justice, 62 F. Supp. 3d 134 (D.D.C. 2014). It will focus here on those events pertaining to this

Motion for Summary Judgment.


                                                 1
       Plaintiff submitted two FOIA requests that are at issue, one to EOUSA and one to BOP.

In the former, dated November 28, 2016, Bartko sought the following:

               Records of correspondence (including email or other forms of
               electronic messaging) to or from any personnel in the United States
               Attorney’s Office for the Eastern District of North Carolina . . .
               created between January 1, 2004 and the present date and which was
               sent or transmitted to any of the following persons. EXCLUDED
               from this FOIA request are any and all records previously released
               in connection with Bartko’s previously submitted FOIA requests.

ECF No. 1 (Compl.), Exh. 1 (FOIA Request Letter No. 2017-3456) at 1 (emphasis

omitted). The letter then listed 17 specific names, along with “[a]ny personnel in the

Department of Justice’s Office of Professional Responsibility . . . [and] Professional

Responsibility Advisory Office” and “[a]ny personnel with Corporate Office Centers in

its capacity as the manager of Bartko’s executive office suite located in Atlanta, GA.” Id.

at 1–2. Bartko’s letter explained that he sought the records in connection with one or

more of three criminal cases prosecuted in the United States District Court for the Eastern

District of North Carolina. Id. at 1. Those cases specifically were:

       1. United States v. Gregory Bartko, EDNC Case No. 5:09-cr-0321 (D) and on
          appeal to the Fourth Circuit, Case No. 12-4298;

       2. United States v. John K. Colvin, EDNC Case No. 05:09-cr-0072 (D) and on
          appeal to the Fourth Circuit, Case No. 10-5337; and

       3. United States v. Scott B. Hollenbeck, EDNC Case No. 5:07-cr-117-BR.

Id.

       EOUSA then assigned Bartko’s FOIA request the number 2017-3456 and sent it on to the

U.S. Attorney’s Office for the Eastern District of North Carolina. See ECF No. 55 (Def. MSJ &

Statement of Undisputed Facts), ¶ 3. That office conducted a search that will be discussed in

more detail later. On November 1, 2018, following the search, EOUSA released 90 pages of



                                                 2
records to Bartko in full and 20 pages that were partially redacted. See ECF No. 55 (Declaration

of Tricia Francis), ¶ 3; ECF No. 57-1 (Pl. Resp. to Def. Statement of Facts), ¶ 7. The agency

also withheld 43 pages in full, citing FOIA Exemptions 3, 5, 6, 7(C), and 7(D). Id., ¶¶ 4–18.

       Plaintiff submitted a second, related FOIA request to BOP on or about November 29,

2017. See ECF No. 29 (Supplemental Complaint Against BOP), ¶ 3. In this request, Bartko

sought mail communications sent to or from inmate Scott Hollenbeck relating to Hollenbeck’s

sentence reduction or his cooperation as a government witness; mail communications to or from

Hollenbeck or his wife relating to the written cooperation agreement among Hollenbeck, his

wife, and any personnel within USAO-EDNC; all visitation records associated with Hollenbeck

and four specific individuals — Clay C. Wheeler and David Bragdon from USAO-EDNC, U.S.

Postal Inspector Michael Carroll, and FBI Special Agent Joan Fleming; and finally, any evidence

relating to disciplinary action taken against inmate Hollenbeck by BOP. See ECF No. 29-1

(BOP FOIA Request) at 1. In response, BOP searched its files and systems, including its inmate-

email system, prisoner-visitation logs, and Hollenbeck’s disciplinary record. See ECF No. 55-4

(Declaration of Kenneth Richardson), ¶¶ 7–10. It found no records responsive to this request.

Id., ¶¶ 10–11.

       Defendants have now brought a Motion for Partial Summary Judgment relating only to

those requests. Plaintiff, in his Response to the Motion, accepts the adequacy of BOP’s search.

See ECF No. 57 (Pl. Resp. to Def. MSJ) at 1. The only issue that remains for the Court’s

consideration, therefore, is the FOIA request to EOUSA, forwarded to USAO-EDNC.

II.    Legal Standard

       Summary judgment may be granted if “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.



                                                3
56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247–48 (1986); Holcomb v.

Powell, 433 F.3d 889, 895 (D.C. Cir. 2006). FOIA cases typically and appropriately are decided

on motions for summary judgment. See Brayton v. Office of U.S. Trade Rep., 641 F.3d 521, 527

(D.C. Cir. 2011). In a FOIA case, a court may grant summary judgment based solely on

information provided in an agency’s affidavits or declarations, which “are accorded a

presumption of good faith, which cannot be rebutted by purely speculative claims about the

existence and discoverability of other documents.” SafeCard Servs., Inc. v. SEC, 926 F.2d 1197,

1200 (D.C. Cir. 1991) (internal quotation omitted). “Unlike the review of other agency action

that must be upheld if supported by substantial evidence and not arbitrary or capricious, the

FOIA expressly places the burden ‘on the agency to sustain its action’ and directs the district

courts to ‘determine the matter de novo.’” Dep’t of Justice v. Reporters Comm. for Freedom of

the Press, 489 U.S. 749, 755 (1989) (quoting 5 U.S.C. § 552(a)(4)(B)). “At all times courts must

bear in mind that FOIA mandates a ‘strong presumption in favor of disclosure’ . . . .” Nat’l

Ass’n of Home Builders v. Norton, 309 F.3d 26, 32 (D.C. Cir. 2002) (quoting Dep’t of State v.

Ray, 502 U.S. 164, 173 (1991)).

III.    Analysis

       Congress enacted FOIA “to pierce the veil of administrative secrecy and to open agency

action to the light of public scrutiny.” Dep’t of Air Force v. Rose, 425 U.S. 352, 361 (1976)

(citation omitted). “The basic purpose of FOIA is to ensure an informed citizenry, vital to the

functioning of a democratic society, needed to check against corruption and to hold the

governors accountable to the governed.” John Doe Agency v. John Doe Corp., 493 U.S. 146,

152 (1989) (citation omitted). The statute provides that “each agency, upon any request for

records which (i) reasonably describes such records and (ii) is made in accordance with



                                                 4
published rules . . . shall make the records promptly available to any person.” 5 U.S.C.

§ 552(a)(3)(A). Consistent with this statutory mandate, federal courts have jurisdiction to order

the production of records that an agency improperly withholds. See 5 U.S.C. § 552(a)(4)(B);

Reporters Comm., 489 U.S. at 755.

       Plaintiff contends both that EOUSA failed to conduct an adequate search in response to

his FOIA request and that it improperly withheld 43 responsive documents under Exemptions 3,

5, 6, 7(C), and 7(D). The Court will first address the search and then move to the withholding.

       A. Adequacy of Search

       “An agency fulfills its obligations under FOIA if it can demonstrate beyond material

doubt that its search was ‘reasonably calculated to uncover all relevant documents.’” Valencia-

Lucena v. U.S. Coast Guard, 180 F.3d 321, 325 (D.C. Cir. 1999) (quoting Truitt v. Dep’t of

State, 897 F.2d 540, 542 (D.C. Cir. 1990)); see also Steinberg v. Dep’t of Justice, 23 F.3d 548,

551 (D.C. Cir. 1994). Under FOIA, an agency’s search for responsive records “is judged by a

standard of reasonableness and depends . . . upon the facts of each case.” Weisberg v. U.S.

Dep’t of Justice, 745 F.2d 1476, 1485 (D.C. Cir. 1984). Agencies must show that a good faith

effort was made and that the methods employed could reasonably be expected to produce the

information sought. See Oglesby v. U.S. Dep’t of the Army, 920 F.2d 57, 68 (D.C. Cir. 1990).

Agency affidavits or declarations explaining the agency’s scope and method are generally

sufficient to demonstrate that it complied with FOIA. See Perry v. Block, 684 F.2d 121, 127

(D.C. Cir. 1982). If an agency’s explanation is otherwise adequate, only a “showing that the

agency’s search was not made in good faith” can rebut its assertions or declarations. See

Maynard v. CIA, 986 F.2d 547, 560 (1st Cir. 1993).




                                                5
       To demonstrate the adequacy of the search here, EOUSA submitted a declaration from

Ethan Ontjes, Assistant United States Attorney, which describes USAO-EDNC’s attempts to find

responsive documents. See ECF No. 55-3. Ontjes detailed the steps he took once the EOUSA

FOIA office had assigned the matter to USAO-EDNC. Id., ¶¶ 2–4. He began by reviewing

Plaintiff’s request and searching EDNC’s case-tracking system, CaseView, using the names

“Gregory Bartko,” “John Colvin,” and “Scott Hollenbeck.” Id.,        ¶¶ 6–7. The search yielded

three criminal case files: 5:09-CR-00321-D, 5:09-CR-0072-D, and 5:007-CR-117-BR. Id.

Ontjes and staff searched among the physical boxes containing these files and found potentially

responsive records. Id., ¶ 8. He also directed EDNC’s IT staff to search the email-archiving

system, ProofPoint, using the search terms “Bartko,” “Colvin,” and “Hollenbeck” to find emails

responsive to Plaintiff’s request. Id., ¶¶ 9–10. Ontjes noted that “the archived emails being

searched only go[] back three years from the date of the search” and that 8 responsive emails

were found. Id., ¶¶ 9–10. In total, USAO-EDNC located “approximately 185 pages of

potentially responsive records and submitted them to EOUSA’s FOIA/PA Staff.” Id., ¶ 11.

After a review for sensitive personal identifying information, EOUSA released 90 pages of these

records in full and 20 pages in part, while withholding 43 pages in full. See Francis Decl., ¶ 3.

       Bartko argues that USAO-EDNC’s search was inadequate for two reasons: 1) he faults

Ontjes for relying upon “hearsay statements” from the IT staff who conducted the email search;

and 2) he questions USAO-EDNC’s stated three-year preservation window since certain emails

shared with him in EOUSA’s release of records on November 1, 2018, fall outside that time

period. See Pl. Resp. to Def. MSJ at 2–3.

       First, Bartko’s hearsay contention gains no traction. This Court has repeatedly held that a

FOIA declarant does not have to personally conduct each aspect of a search and that affidavits



                                                 6
based on hearsay can be acceptable. See Niskanen Center, Inc. v. U.S. Dep’t of Energy, 328 F.

Supp. 3d 1, 10 (D.D.C. 2018); see also Wisdom v. U.S. Trustee Program, 232 F. Supp. 3d 97,

115 (D.D.C. 2017). Here, Ontjes dispatched IT personnel to conduct a search of the email

system, where they discovered records of interest, which they passed back to him. See Ontjes

Decl., ¶ 9. “[T]here is no requirement that the declarant must have been personally involved in

each of the challenged searches.” Laverpool v. Dep’t of Housing & Urban Development, 315 F.

Supp. 3d 388, 391 (D.D.C. 2018) (quoting Wisdom, 266 F. Supp. at 102) (internal quotation

marks omitted). The Court, accordingly, finds Ontjes’s delegation of search duties to qualified

staff reasonable and rejects Bartko’s challenge on this point.

       Bartko’s second argument presents a thornier issue: how did the search of the email-

archive system apparently yield emails beyond the three-year deletion window? The Court

cannot fully answer this question because Defendants’ reply brief is ambiguous on the issue. In

describing the search, Ontjes states that “the archived emails being searched only go[] back three

years from the date of the search.” Ontjes Decl., ¶ 9. Yet the emails turned over to Bartko

include a preponderance of messages dated back to 2009. See Pl. Resp. to Def. MSJ at 3.

EOUSA rejoins that the older emails may have been found in the physical boxes containing the

criminal case files. See ECF No. 65 (Def. Rep. to Pl. Resp.) at 3 (“That EOUSA disclosed

emails that were older than three years makes perfect sense because, in addition to the email

archive that goes back three years, EOUSA searched boxes containing the criminal case paper

files.”). Yet neither the brief nor the declaration to which it cites actually says that the older

emails were found in the boxes. As a result, the Court is left with either an ambiguity or a

contradiction with the stated three-year archive rule.




                                                   7
       Without a more adequate explanation from Defendants, the Court feels compelled to

deny their Motion on this part of the FOIA request. EOUSA will either have to conduct a further

electronic search outside the three-year window or submit an affidavit explaining that the older

emails were indeed located in the physical boxes searched.

       B. Withholdings

       FOIA requires that agencies provide all responsive records unless they fall into one of

nine exemption categories. See 5 U.S.C. § 552(b)(1)-(9). Where the agency withholds records,

it bears the burden of showing that at least one of the exemptions applies. See Vaughn v. Rosen,

523 F.2d 1136, 1144 (D.C. Cir. 1975). Here, EOUSA relied on Exemptions 6 and 7(C) to

withhold 43 pages in full. See Francis Decl., ¶¶ 3–7. On five of the 43 pages, Defendants also

claimed one of several other exemptions. See ECF No. 55-2, Exh. 1 (Vaughn Index) at 8–17.

As the Court determines that 7(C) covers all documents, it need not consider the other

exemptions. Unlike in prior chapters of the Bartko tale, EOUSA’s Vaughn Index here provides

justifications with a degree of particularity that the D.C. Circuit previously found acceptable.

See Bartko v. U.S. Dep’t. of Justice, 898 F.3d 51, 71 (D.C. Cir. 2018) (holding that FBI’s

invocation of 7(C) was “measured and carefully calibrated”). In addition, the Court has

reviewed all of the documents in camera. See Minute Order of March 6, 2019.

       Exemption 7(C) covers “records or information compiled for law enforcement purposes .

. . [that] could reasonably be expected to constitute an unwarranted invasion of personal

privacy.” 5 U.S.C. § 552(b)(7)(C). It requires government agencies and courts to “balance the

privacy interests that would be compromised by disclosure against the public interest in release

of the requested information.” Beck v. Dep’t of Justice, 997 F.2d 1489, 1491 (D.C. Cir. 1993)

(quoting Davis v. U.S. Dep’t of Justice, 968 F.2d 1276, 1281 (D.C. Cir. 1992)). “Information



                                                 8
that ‘reveals little or nothing about an agency’s own conduct’ does not further the statutory

purpose [of FOIA].” Id. at 1493 (quoting Reporters Comm., 489 U.S. at 773). Exemption 7(C),

furthermore, “provides broader privacy protection than Exemption 6 and thus establishes a lower

bar for withholding material.” CREW v. Dep’t of Justice, 746 F.3d 1082, 1091 n.2 (D.C. Cir.

2014).

         As an initial matter, for Defendants to properly invoke 7(C), the records must be

compiled for law-enforcement purposes. See Bartko, 898 F.3d at 64. There is little doubt that is

the case here. The bulk of the records are emails, letters, and faxes between prosecutors and

defense attorneys. The first 28 pages submitted to the Court constitute letters and emails

between AUSA David Bragdon and the attorney for a defendant in a related criminal case. See

Bates Nos. 11–44. The correspondence covers sensitive plea negotiations, including discussions

of critical evidence supporting charges against the defendant and the defendant’s personal

recollections of the purported wrongdoing. The next nine pages are correspondence between the

Government and a different defendant in another related case, including plea negotiations and a

list of personal items seized from the defendant’s home. Id., Nos. 45–53. The following four

pages detail similar plea negotiations with a third related defendant. Id., Nos. 54–57. Finally,

the last two pages the Court reviewed are an email chain discussing a list of individuals who

would potentially attend Bartko’s sentencing. Id., Nos. 62–63. As all of the documents

constitute correspondence with prosecutors regarding criminal cases, which are housed in the

USAO-EDNC, they are plainly law-enforcement records.

         The Court next looks at whether the documents contain private personal information.

There are few topics more delicate than discussions about a person’s criminal conduct and the

possible consequences thereof. 41 of 43 pages here constitute such discussions and include



                                                 9
sensitive materials about third parties who have “a privacy interest in not being associated with

an investigation.” Bartko, 898 F.3d at 71. “[E]ven convicted defendants retain a privacy interest

in the facts of their conviction, which can be embarrassing and stigmatizing.” Pinson v. U.S.

Dep’t of Justice, 202 F. Supp. 3d 86, 100 (D.D.C. 2016) (citing ACLU v. U.S. Dep’t of Justice,

655 F.3d 1, 7 (D.C. Cir. 2011)). The defendants referenced in the withheld documents maintain

a significant privacy interest in the potentially embarrassing particulars of their plea negotiations

and specified malfeasance.

       Bartko raises the valid concern that there is a substantial public interest in revealing

instances of prosecutorial misconduct or overreach. See Bartko, 898 F.3d at 67. These

documents, however, do not evince any misconduct at EDNC or DOJ. Plaintiff may well be

concerned that they show improper promises or cooperation agreements against him, but there is

no such discussion therein. As a result, disclosure does not serve the public interest in revealing

misconduct of the type originally raised in Bartko’s appeal from his criminal trial. See United

States v. Bartko, 728 F.3d 327, 341 (4th Cir. 2013) (discussing improper discovery practices of

USAO-EDNC). From the Court’s in camera review of the withheld documents, none of the 43

pages favors the public interest to a degree that could possibly overcome the privacy of those

named. EOUSA’s application of 7(C), consequently, “was measured and carefully calibrated to

balance the competing private and public interests.” Bartko, 898 F.3d at 71.

       Regarding the final two pages of the withheld documents (listing potential attendees of

Bartko’s sentencing), the Court assumes that Plaintiff is aware of the individuals who in fact

appeared at his sentencing hearing. The other listed individuals — who did not attend the

sentencing — maintain a significant privacy interest in their anonymity. Here, there is no public




                                                 10
interest in identifying them. Where there is no public interest in disclosure, the privacy interest

necessarily prevails. See Beck, 997 F.2d at 1493.

       The Court, sua sponte, considers one more issue: segregability. FOIA requires that any

“reasonably segregable portion of a record shall be provided to any person requesting such

record after deletion of the portions which are exempt.” 5 U.S.C. § 552(b). Generally, the

agency must provide “a ‘detailed justification’ and not just ‘conclusory statements’ to

demonstrate that all reasonably segregable information has been released.” Valfells v. CIA, 717

F. Supp. 2d 110, 120 (D.D.C. 2010); see also Armstrong v. Exec. Office of the President, 97

F.3d 575, 578 (D.C. Cir. 1996) (determining government affidavits explained non-segregability

of documents with “reasonable specificity”). Here, the Court’s review has determined that

segregability would effectively render these documents worthless to Bartko, as any remaining

material would be meaningless.

       All 43 pages, therefore, were properly withheld under Exemption 7(C).

IV.    Conclusion

       For these reasons, the Court will grant in part and deny in part Defendants’ Motion for

Partial Summary Judgement. A separate Order to that effect will issue this day.


                                                      /s/ James E. Boasberg
                                                      JAMES E. BOASBERG
                                                      United States District Judge

Date: April 11, 2019




                                                 11